Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered July 6, 2006, convicting defendant, after a jury trial, of two counts of criminal contempt in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s eve-of-trial request for assignment of new counsel, after giving defendant a sufficient opportunity to establish good cause (see People v Beriguette, 84 NY2d 978 [1994]; People v Hansen, 37 AD3d 318 [2007]). In his oral argument, defendant simply asserted that his attorney never discussed the case with him. This assertion did not require further inquiry, since it was both conclusory and contradicted by facts known to the court. Furthermore, defendant presented a written submission in conjunction with his oral application, and his present claim that the court neglected or declined to read it is without record support (see People v Kinchen, 60 NY2d 772, 773-774 [1983]). We also find that defendant never requested to represent himself, that the court never made any ruling in that regard, and that defendant’s present arguments along those lines are without merit. Concur—Gonzalez, J.P., Buckley, Moskowitz, Renwick and DeGrasse, JJ.